       Case 2:20-cv-00933-MHB Document 1 Filed 05/14/20 Page 1 of 4




 1   Frank A. Fila
     Arizona State Bar No.: 011476
 2   THE SMITH FILA LAW FIRM
     301 S. 2nd Avenue
 3
     Yuma, Arizona 85364
 4   Telephone: (928) 783-8811
     Facsimile: (928) 782-2018
 5
     Email: Info@smithfila.com
 6
 7   Attorney for Plaintiffs

 8                       IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11   Miguel M. Castillo and Eva D. Castillo, ) Case No.
12   husband and wife,                       )
                                             ) COMPLAINT
13                       Plaintiffs,         ) (Federal Tort Claims Act)
14   vs.                                     )
                                             )
15   United States of America,               )
16                                           )
                         Defendant.          )
17
18
            Plaintiffs, Miguel M. Castillo and Eva D. Castillo, by and through their attorney
19
     undersigned, allege against the Defendant as follows:
20
                                  JURISDICTION AND VENUE
21
22          1.     Jurisdiction over the claims in this action is conferred upon the court by

23   28 U.S.C. §§ 1332, 1346, and 1441.

24          2.     Venue is proper pursuant to 28 U.S.C. § 1402.

25                                         THE PARTIES

26          3.     Plaintiffs are residents of Yuma County, Arizona. All acts and events giving
27   rise to Plaintiffs’ claims hereinafter alleged occurred in Yuma County, Arizona.
28
       Case 2:20-cv-00933-MHB Document 1 Filed 05/14/20 Page 2 of 4




 1          4.     Plaintiffs are informed and believe and thereupon allege that Defendant,
     United States of America, was the owner of the motor vehicle driven by William McAvoy,
 2
 3   and which vehicle was involved in the accident hereinafter described.

 4          5.     At all relevant times herein, William McAvoy, was an agent, servant and/or

 5   employee of the Defendant United States of America and was acting in the course and

 6   scope of his employment.

 7          6.     At all times herein mentioned, William McAvoy, was operating the
 8   Defendant’s vehicle involved in the accident described herein with the knowledge,
 9   permission and consent of its owner, Defendant, United States of America.
10          7.     United States of America is subject to suit pursuant to 28 U.S.C. §§ 2671, et
11   seq., the Federal Tort Claims Act (“FTCA”). The administrative claim requirements of
12   28 U.S.C. § 2675 have been complied with by each of the plaintiffs and six (6) months
13   have elapsed without disposition of same.
14                                          COUNT I -
15                 COMMON LAW NEGLIGENCE/NEGLIGENCE PER SE
16                   (On Behalf of each Plaintiff and Against the Defendant)
17
            8.     Plaintiffs hereby incorporate and re-allege paragraphs 1-7 above herein by
18
     reference.
19
            9.     On November 13, 2015, Plaintiff, Miguel M. Castillo, was operating his
20
     2001 White GMC Yukon, in which his wife, Plaintiff, Eva D. Castillo, was the front seat
21
     passenger, and traveling west on East 56th Street approaching its intersection with State
22
     Highway 195 in the County of Yuma, State of Arizona, and had slowed down due to a
23
     farm tractor traveling slowly in front of him at which time they were struck from behind
24
     by a Silver 2010 Dodge Caravan, registered to Defendant United States of America, being
25
     driven by William McAvoy.
26
27
28
                                                 -2-
        Case 2:20-cv-00933-MHB Document 1 Filed 05/14/20 Page 3 of 4




 1           10.    On said date and at said place, Defendant’s agent, servant, and/or employee
     William McAvoy operated Defendant’s vehicle in an unlawful, reckless, and negligent
 2
 3   manner, thereby causing said vehicle to collide with Plaintiffs’ vehicle with enough force

 4   as to seriously injure Plaintiffs.

 5           11.    As a proximate result of the conduct of the Defendant, Plaintiffs Miguel M.

 6   Castillo and Eva D. Castillo, sustained serious and permanent physical and emotional

 7   injury, all of which has caused and will continue to cause them mental, physical and
 8   nervous pain and suffering. Plaintiffs are informed and believe, and thereon allege, that
 9   some of said injuries will be of a permanent nature and will result in some permanent
10   disability to Plaintiffs, all to their general damages in an amount not yet ascertained.
11           12.    As a further proximate result of the conduct of the Defendant, Plaintiffs
12   were required to and did employ physicians, surgeons and hospitals to examine, treat and
13   care for Plaintiffs and did incur, and will in the future incur, medical and other related
14   expenses in connection therewith. The exact amount of such present and future expenses
15   is unknown to Plaintiffs at this time and, therefore, Plaintiffs ask leave to prove and, if
16   required by the Court, to amend this Complaint to show the reasonable value of such
17
     medical services at time of trial.
18
             13.    As a further proximate result of the conduct of the Defendant, Plaintiffs’
19
     automobile was damaged, wrecked, and depreciated in an amount to be determined prior
20
     to trial.
21
             14.    As a further proximate result of the conduct of the Defendant, Plaintiff
22
     Miguel M. Castillo was prevented from attending his usual occupation and has thereby
23
     suffered a loss of income and/or earning capacity. The exact amount of such loss is
24
     unknown to Plaintiffs at this time, and, therefore, Plaintiffs ask leave to prove and, if
25
     required by the Court, to amend this Complaint to show the reasonable value of such loss
26
     of earnings.
27
28
                                                   -3-
       Case 2:20-cv-00933-MHB Document 1 Filed 05/14/20 Page 4 of 4




 1         WHEREFORE, Plaintiffs, and each of them, request judgment against Defendant
     United States of America, as follows:
 2
 3         1.      Compensatory damages in the amount of $127,942.00 for Miguel M.

 4   Castillo;$58,918.99 for Eva D. Castillo; and property damages in the amount of

 5   $10,554.40;

 6         2.      Plaintiffs’ costs incurred herein;

 7         3.      For such other and further relief as the Court deems proper in the premises.
 8 DATED this 14th day of May , 2020.
 9
                                THE SMITH FILA LAW FIRM
10
11
                                By: s/Frank A. Fila
12                                    Frank A. Fila
13                                     THE SMITH FILA LAW FIRM
                                      301 S. 2nd Avenue
14                                    Yuma, Arizona 85364
15                                    Attorney for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
